Citation Nr: 1743240	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  06-15 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from November 5, 1984, to February 2, 1988; and disability ratings in excess of 30 percent from February 3, 1988, to November 25, 1995, and from January 1, 1996, to June 25, 1998, for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD) and bipolar disorder.

2.  Entitlement to a disability rating in excess of 70 percent from June 26, 1998, to October 3, 2004, for an acquired psychiatric disorder, diagnosed as PTSD and bipolar disorder.

3.  Entitlement to an effective date prior to June 26, 1998, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney-at-Law


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to November 1981.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which, in pertinent part, granted service connection for an acquired psychiatric disorder and assigned a 30 percent rating, effective October 4, 2004.

In January 2013, the Veteran filed a Notice of Disagreement (NOD) with regard to the rating and effective date assigned.  His substantive appeal was received in April 2013.

Thereafter, in a January 2014 decision, the Board assigned an effective date of November 5, 1984, for the grant of service connection for an acquired psychiatric disorder.  The Board also assigned a 100 percent rating for the disability, effective October 4, 2004; and remanded the issue of entitlement to a higher initial rating for an acquired psychiatric disorder prior to October 4, 2004, for adjudication by the RO.

Subsequently, in a June 2014 rating decision, the RO assigned a 10 percent rating from November 5, 1985; a 30 percent rating from February 3, 1988; a 100 percent rating for hospitalization over 100 days from November 26, 1995; a 30 percent rating from January 1, 1996; a 50 percent rating from July 13, 1998; and a 100 percent rating from October 4, 2004.

In a December 2014 rating decision, the RO assigned a 70 percent disability for the service-connected acquired psychiatric disorder, effective June 26, 1998.  The rating decision also granted a TDIU, effective June 26, 1998.

The Board notes that the issue of higher initial ratings for an acquired psychiatric disorder remains in appellate status for the periods where the maximum rating of 100 percent was not assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2016, the Board again remanded the issues of higher ratings for an acquired psychiatric disorder and an earlier effective date for the grant of a TDIU for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

In this case, the AOJ substantially complied with the Board's May 2016 remand instructions by sending a letter to the Veteran informing him of the evidence required to substantiate a claim for a TDIU, along with a VA Form 21-8940 and a request to complete and return it; submitting the completed VA Form 21-8940 to the Director of Compensation Service for extraschedular consideration as to whether a TDIU was warranted; and issuing a February 2017 Supplemental Statement of the Case (SSOC).

In May 2017, a motion requesting a 90-day extension was received.  Although that motion was not expressly granted by the Board, the 90-day period has now passed.


FINDINGS OF FACT

1.  From November 5, 1984, to February 2, 1988, the Veteran's service-connected acquired psychiatric disorder was most appropriately characterized by slight impairment of social and industrial adaptability.

2.  From February 3, 1988, to November 25, 1995, the Veteran's service-connected acquired psychiatric disorder was most appropriately characterized by definite impairment in the ability to establish or maintain effective and wholesome relationships with people, as well as definite industrial impairment produced by psychoneurotic symptoms resulting in reduction in initiative, flexibility, efficiency, and reliability levels.

3.  From January 1, 1996, to June 25, 1998, the Veteran's service-connected acquired psychiatric disorder was most appropriately characterized by definite impairment in the ability to establish or maintain effective and wholesome relationships with people, as well as definite industrial impairment produced by psychoneurotic symptoms resulting in reduction in initiative, flexibility, efficiency, and reliability levels; or occupational and social impairment with reduced reliability and productivity.

4.  In August 2017, prior to the promulgation of a decision in the appeal, the Board received a written statement from the Veteran's attorney indicating that the Veteran wished to withdraw the issue of entitlement to a disability rating in excess of 70 percent for an acquired psychiatric disorder from June 26, 1998, to October 3, 2004.

5.  The evidence of record does not show that the impairment caused by the Veteran's service-connected acquired psychiatric disorder warrants an effective date prior to June 26, 1998, based on extraschedular consideration.


CONCLUSIONS OF LAW

1.  From November 5, 1984, to February 2, 1988, the criteria for an initial rating in excess of 10 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.132, Diagnostic Code (DC) 9210 (1976).

2.  From February 3, 1988, to November 25, 1995, the criteria for a rating in excess of 30 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.132, DC 9411 (1988).

3.  From January 1, 1996, to June 25, 1998, the criteria for a rating in excess of 30 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.132, DC 9411 (1988), 4.130, DC 9411 (1996).

4.  The criteria for withdrawal of appeal concerning the issue of entitlement to a disability rating in excess of 70 percent for an acquired psychiatric disorder from June 26, 1998, to October 3, 2004, have been met.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2016).

5.  The criteria for an effective date prior to June 26, 1998, for the assignment of a TDIU on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

In this case, neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



II.  Claim for Higher Ratings for an Acquired Psychiatric Disorder

The Veteran's attorney contends that a 70 percent rating for PTSD was warranted from November 5, 1984.  He asserts that the medical evidence established that the Veteran suffered from severely impaired social functioning and a clear inability to establish and maintain family and work relationships, and emphasizes his violent behavior and its effects on his marriage and employment in the past.  See April 2016 brief; August 2017 brief.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's acquired psychiatric disorder has been currently evaluated at 10 percent, effective November 5, 1984; 30 percent, effective February 3, 1988; 100 percent due to hospitalization, effective November 26, 1995; 30 percent, effective January 1, 1996; 70 percent, effective June 26, 1998; and 100 percent, effective October 4, 2004, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Where a law or regulation changes during the pendency of a claim, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. Reg. 25179 (2004).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change.  38 U.S.C.A. § 5110 (West 2002).

Effective March 10, 1976, General Rating Formula for Psychotic Reactions reflects that a 10 percent rating is warranted where there is slight impairment of social and industrial adaptability.  A 30 percent rating is warranted where there is definite impairment of social and industrial adaptability.  A 50 percent rating is warranted where there is considerable impairment of social and industrial adaptability.  A 70 percent rating is warranted where there is less symptomatology such as to produce severe impairment of social and industrial adaptability.  A 100 percent rating is warranted where there are active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability.  38 C.F.R. § 4.132.

Effective February 3, 1988, Diagnostic Code 9411 for PTSD was governed by a General Rating Formula for Psychoneurotic Disorders.  A 30 percent rating is warranted where there is definite impairment in the ability to establish or maintain effective and wholesome relationships with people; and psychoneurotic symptoms that result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  A 50 percent rating is warranted where the ability to establish or maintain effective or favorable relationships with people is considerably impaired; and by reason of psychoneurotic symptoms the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.  A 70 percent rating is warranted where the ability to establish and maintain effective or favorable relationships with people is severely impaired, and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  A 100 percent rating is warranted where the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; and totally incapacitating psychoneurotic symptoms bordering on gross repudiation of realty with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior such that the veteran is demonstrably unable to obtain or retain employment.

Effective November 7, 1996, Diagnostic Code 9411 is governed by a General Rating Formula for Mental Disorders, which provides for the following rating criteria:

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) or no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994).

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at 47.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

In October 2011, M.L.C., a private psychiatrist, reviewed the Veteran's medical and service treatment records (STRs) and personally interviewed the Veteran before stating that the Veteran "clearly indicate[d] that he developed all the DSM-IV criteria for PTSD subsequent to his active-duty service."  He noted the various psychiatric diagnoses, and stated that the Veteran's bipolar diagnosis was related to his PTSD.  He opined that the Veteran had PTSD and bipolar disorder during and certainly after his active duty service.  As such, all of the Veteran's psychiatric symptoms will be discussed below.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board acknowledges the lay statements submitted by the Veteran's cousin R.P. and sister I.W. in August 2011 regarding the Veteran's psychiatric symptoms after separation from service.  However, there is no timeline as to any changes in severity of symptoms.  As such, their statements are not helpful in assessing the severity of symptoms and level of impairment at different points in time.




In Excess of 10 Percent from November 5, 1984, to February 2, 1988

A June 1984 private psychiatric evaluation reflects that the Veteran complained of sleep disturbance, irritability, explosive outbursts towards family members, loss of confidence at his job, and obsessive ruminations about his work performance.  On mental examination, the Veteran had marked anxiety with tearful affect; a depressed, agitated mood; pressured speech; preoccupation with a variety of situational stresses; guilt about his inadequacies as a provider; and anger and frustration at not being able to communicate with his superiors at work.  He was insightful and showed no evidence of a psychotic decompensation, and paced back and forth wringing his hands.  The private psychiatrist stated that the Veteran's symptoms were primarily a mixture of neurotic anxiety and dysphoria.

A January 1985 VA examination report reflects that the Veteran reported depression, substance abuse, loss of emotional control, and insecurity.  Specifically, he stated that his emotional trouble began in 1983 when he felt frustrated with his job situation, and that he punched a wall and took off in his car a couple of times in May or June of 1984.  He saw a psychiatrist a half a dozen times, and was told that he was depressed.  He reported that he was dismissed from his job in June 1984 "due to the inability to cope with the high level of responsibility," and that his employer accused him of sending a threatening letter.  At the moment, he felt lost and nervous at job interviews and had difficulty meeting and communicating with others.  The VA examiner found the Veteran to be clean and tidily dressed, reasonably friendly, cooperative and relaxed, and oriented in all three spheres.  He had relevant and coherent speech, no psychomotor impairment, fair insight, poor judgment, appropriate affect, difficulty sleeping once in awhile, poor concentration, moodiness, some crying spells, some suicidal ideas some months ago, and intact memory.  The Veteran did not consider himself depressed at the time, but rather sad with no confidence.  He was unemployed but looking for a job, and did odd jobs for the post office and unpaid church work.  His interests included outdoor activities, such as hunting, fishing, and backpacking; and he shoveled snow for the elderly.  Although he reported no active social life at the time, he stated that he socialized with a small group, went to the store, went to a café once in awhile, and attended church.  He was diagnosed with adjustment disorder with depressed mood and continuous mixed substance abuse.  The VA examiner found that there was no obvious industrial or social impairment from the depression, and no impairment from substance abuse.

Based on a careful review of all of the evidence, the Board finds that an initial rating for the Veteran's acquired psychiatric disorder in excess of 10 percent from November 5, 1984, to February 2, 1988, is not warranted.

Prior to February 2, 1988, the Board finds that the Veteran's psychiatric symptoms, at most, reflect a slight impairment of social and industrial adaptability.  While the Veteran complained of irritability, explosive outbursts towards family members, and anger and frustration at not being able to communicate with his superiors at work, the January 1985 VA examiner found that the Veteran had no obvious industrial or social impairment from depression, and no such impairment from substance abuse.  Additionally, although the Veteran reported being dismissed from a job in June 1984 due to his inability to cope with a high level of responsibility and his employer accused him of sending a threatening letter, the Veteran was looking for a job, and was able to do odd jobs for the post office and unpaid church work.  He shoveled snow for the elderly, socialized with a small group, went to a café once in awhile, and attended church.  As such, the Veteran did not exhibit definite social and industrial impairment, which is required for a 30 percent rating.  Therefore, although the Veteran exhibited some symptoms which affected his social and industrial adaptability, based on the overall level of occupational and social impairment, the Board finds that the Veteran's acquired psychiatric disorder during this period most closely approximates the criteria for a 10 percent rating.

In Excess of 30 Percent from February 3, 1988, to November 25, 1995

Private treatment records reflect that the Veteran was hospitalized for two days in November 1988 due to progressive deterioration under the stress of work and family issues.  A psychiatric interview "showed a defensive man, quite threatened of his self-esteem, who was having difficulty regulating the amount of time he devoted to work and moderating intense stress over his family situation."  The private doctor noted a degree of depression, but no signs of major depressive disorder.  At the time of admission, the Veteran noted that he worked 40 or more hours a week as an emergency room technician, and 10 to 15 hours a week at Pizza Hut.  On examination, the Veteran was oriented as to time, place, and date; and tearful at several points.  He had coherent speech, no indication of a thought disorder, intense affect, some anxiety, considerable defensiveness, a predominantly angry mood, and normal concentration.  He denied suicidal ideation now or in the past.  His discharge diagnoses were adjustment disorder with mixed disturbance of emotions and obsessive-compulsive personality traits.

P.E., a private licensed clinical psychologist, provided a psychological evaluation after three clinical interviews in September and October 1993 and review of the Veteran's records.  The Veteran was employed as a scrub technician at a hospital.  His dress and grooming were good; he was depressed sometimes and somewhat boastful, although cooperative; and he had appropriate affect.  He described a loving relationship with his mother, a pretty good relationship with his father, and distant relationships with his two children.  P.E. noted three documented incidents involving the Veteran creating a hostile working environment for some of his co-workers, which involved yelling, striking a window, using obscene language, and a confrontation where a physical altercation was threatened.  He found that the Veteran's history indicated significant difficulty with anger management, where the Veteran would strike out verbally and even physically if provoked.  He had been depressed in the past, but was apparently asymptomatic at that time.  He was diagnosed with alcohol and cannabis dependence, both in full remission.

A private treatment record reflects that the Veteran was admitted in December 1994.  He reported a couple of at-work conflicts where he became extremely agitated and angry and physically pushed or shoved two people in two separate incidents; he was given a suspension with pay from work.  Since these conflicts, the Veteran had escalating feelings of tension and anxiety, to the point of extreme feelings of internal anxiety and lots of psychomotor agitation.  He reported very high energy levels, pacing, agitation, mostly angry and irritable moods, no depression although he suppressed tears numerous times during the interview, no change in his usual interests, no panic attacks, no obsessive compulsive syndromes, no impairment in concentration, and no hallucinations.  He stated that he chronically felt tense and anxious, which he addressed with intense levels of exercise including biking; that he did many activities alone; and that he had trouble with intimacy and maintaining intimate relationships.  On examination, the Veteran was casually dressed and agreeable.  He had psychomotor activity, including pacing marked by agitation; free and open speech; goal-directed thought process with no loose associations or flight of ideas; no pressured speech; no tangential thoughts; no hallucinations; no bizarre delusions; tense and anxious affect; angry and mildly irritable mood, which he was able to contain; constricted in range; good insight; and rational judgment although he could be impulsive at times.  He was diagnosed with adjustment disorder with anxious mood, rule out depression and bipolar disorder; and had a GAF score of 60.  Upon discharge, the Veteran was provided a doctor's note regarding a medical leave of absence from work for one week, after which time he could return to his usual work capacity without restriction.

Based on a careful review of all of the evidence, the Board finds that a rating for the Veteran's acquired psychiatric disorder in excess of 30 percent from February 3, 1988, to November 25, 1995, is not warranted.

During this period, the Board finds that the Veteran's psychiatric symptoms most closely reflect a definite impairment in the ability to establish or maintain effective and wholesome relationships with people; and definite industrial impairment due to psychoneurotic symptoms resulting in such reduction in initiative, flexibility, efficiency, and reliability levels.  While the Veteran reported conflicts at work and was found to have significant difficulty with anger management where he would strike out verbally and physically if provoked, he was still able to maintain full-time employment as an emergency room technician, as well as a part-time position as a pizza delivery man in November 1988; was found to have asymptomatic depression and alcohol and cannabis dependence in full remission in October 1993; and was able to return to work in his usual work capacity without restriction after a period of hospitalization in December 1994.  Additionally, there is no indication of social impairment during this time.  Rather, in November 1988, it was noted that he had difficulty regulating his time between work and his family; he reported a loving relationship with his mother and a pretty good relationship with his father in October 1993.  It was not until December 1994 when difficulty maintaining intimate relationships was noted.  Furthermore, he was assigned a GAF score of 60 during this time, which is indicative of borderline mild/ moderate symptoms or some/moderate difficulty in social, occupational, or school functioning.  As such, the Board finds that symptoms manifested during this time did not result in considerable impairment in the ability to establish or maintain effective or favorable relationships with people, and the reduction in the reliability, flexibility, and efficiency levels so as to result in considerable industrial impairment, which are required for a 50 percent rating.

Even upon considering the prior rating criteria, which came in effect on March 10, 1976, the Board finds that a higher rating of 50 percent is not warranted as the Veteran's psychiatric symptoms most closely approximate the criteria for a 30 percent rating, based on definite impairment of social and industrial adaptability.

Therefore, based on the overall level of industrial and social impairment, the Board finds that the Veteran's acquired psychiatric disorder during this period most closely approximates the criteria for a 30 percent rating.

In Excess of 30 Percent from January 1, 1996, to June 25, 1998

A November 1997 letter from the VA chief of psychiatry service reflects diagnoses of bipolar disorder, mixed type; tobacco dependency; and narcissistic personality disorder, as well as a GAF score of 65.

A January 1998 VA mental examination revealed that the Veteran had anxiety, slightly pressured speech, constricted affect, circumstantial thought process, no suicidal or homicidal ideations, and sporadic sleep.

A February 1998 VA treatment record reflects that the Veteran was calm, cooperative, and reasonably personable; but that he was a somewhat impaired historian as his ability to be clear or factual was inconsistent and there were contradictory elements to his history.  He reported mood swings with more prominent and significant lows, which could last for three to ten days or longer; hypersomnia; impaired energy; impaired concentration; lack of interest; irritability; and rapid thoughts.  He described himself as being prone to irritability and anger with the potential to lose control verbally and lash out at people.  He noted moderate depression due to his situational and financial circumstances.  On examination, he had a constricted affect; mild anxiety; and logical and coherent thought processes that tended to be somewhat rambling and tangential at times.  The doctor noted that the more correct psychiatric disorder might be recurrent major depression; dysthymia; psychothymia; or perhaps bipolar-affective disorder, type II.

A March 1998 VA mental examination found the Veteran to be alert and cooperative, but with a somewhat intense demeanor.  He described symptoms in a rather forceful and dramatic fashion; had constricted affect; and exhibited numerous subtle and rapid movements in his jaw, eyes, and eyelids.  He was otherwise calm and goal-directed.

A May 1998 VA treatment record notes that the Veteran had a long history of social and occupational problems, and that the Veteran's previous treating physician reported a history of distinct periods when the Veteran exercised excessively, had rapid thoughts, could not sleep for a number of days, and undertook certain activities without any coherent planning, such as long distance bicycling.  Although the Veteran did not attend the appointment that day, the doctor stated that the Veteran, when previously seen, was alert and cooperative and perhaps mildly irritable with a constricted affect; and had a rambling, vague, and at times tangential speech.  The assessment was bipolar affective disorder, type 2; personality disorder with narcissistic features; history of polysubstance dependence, in remission; and episodic marijuana abuse.

An August 1998 VA social industrial survey reflects that the Veteran stopped working in January 1998 after a MVA due to a number of resulting physical problems.  However, he worked as a pizza delivery man and dishwasher, although he found it to be difficult physically and emotionally.

Based on a careful review of all of the evidence, the Board finds that a rating for the Veteran's acquired psychiatric disorder in excess of 30 percent from January 1, 1996, to June 25, 1998, is not warranted.

The Board notes that on November 7, 1996, the rating criteria for DC 9411 changed to what is currently in place under 38 C.F.R. § 4.130.  As such, it will consider both rating criteria that were applicable for this period, as well as the rating criteria under 38 C.F.R. § 4.132, effective March 10, 1976

During this period, under 38 C.F.R. § 4.132, DC 9411 (1988), the Board finds that the Veteran's psychiatric symptoms most closely reflect a definite impairment in the ability to establish or maintain effective and wholesome relationships with people; and definite industrial impairment resulting from psychoneurotic symptoms due to such reduction in initiative, flexibility, efficiency, and reliability levels.  The Veteran's symptoms appear to have remained consistent except for his speech, which could now become rambling and tangential at times, and longer mood swings.  While doctors continued to note his irritability, anger, and the potential to lose control verbally and lash out at people, no additional specific incidents in occupational or social settings were described.  Furthermore, he was assigned a GAF score of 65 during this time, which is indicative of mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  As such, the Board finds that symptoms manifested during this time did not result in considerable impairment in the ability to establish or maintain effective or favorable relationships with people, and the reduction in the reliability, flexibility, and efficiency levels so as to result in considerable industrial impairment, which are required for a 50 percent rating.

Under 38 C.F.R. 4.130, DC 9411 (1996), the Board finds that the Veteran's psychiatric disability is more appropriately characterized as a whole by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), as the symptoms during this period, as described in detail in the factual background above, did not manifest in the frequency, severity, or duration for the next higher rating of 50 percent rating, which requires occupational and social impairment with reduced reliability and productivity.

During this period, the Veteran exhibited symptoms such as anxiety; slightly pressured speech; constricted affect; logical and coherent thought process that tended to be somewhat rambling, circumstantial, and tangential at times; sporadic sleep; mood swings with more prominent and significant lows, which could last for three to ten days or longer; hypersomnia; impaired energy; impaired concentration; lack of interest; irritability; and rapid thoughts.  Although the Veteran was prone to irritability and anger with the potential to lose control verbally and lash out at people, he was able to maintain full-time employment until January 1998, when he was in a MVA which resulted in residual physical problems.  In fact, the Veteran was subsequently able to maintain part-time employment, although he noted that it was physically and emotionally difficult.  Additionally, the Veteran did not report any panic attacks; and was not found to have difficulty understanding complex commands, impaired judgment, or impaired abstract thinking.  There is also no discussion as to further deterioration of social or occupational relationships, or his inability to maintain such.  Therefore, although the Veteran exhibited some symptoms listed in the criteria for a 50 percent rating, based on the overall level of occupational and social impairment, the Board finds that the Veteran's acquired psychiatric disorder during this period most closely approximates the criteria for a 30 percent rating.

Even upon considering the prior rating criteria under 38 C.F.R. § 4.132, DC 9210 (1976), the Board finds that a higher rating of 50 percent is not warranted as the Veteran's psychiatric symptoms most closely approximate the criteria for a 30 percent rating, based on definite impairment of social and industrial adaptability, rather than a 50 percent rating based on considerable impairment of social and industrial adaptability, especially as he was able to remain employed on a full-time basis until January 1998 when he had to stop working due to a MVA.

Therefore, based on the overall level of occupational/industrial and social impairment, the Board finds that the Veteran's acquired psychiatric disorder during this period most closely approximates the criteria for a 30 percent rating.


In Excess of 70 percent as of June 26, 1998

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In an August 2017 appellate brief, the Veteran's attorney stated that the Veteran desired to withdraw his claim of entitlement to a 70 percent rating for an acquired psychiatric disorder, effective June 26, 1998, as he awarded a TDIU since that date.  When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeals is the appropriate disposition.  38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board concerning these claims is not warranted, and the appeal of the claims is dismissed.  Id.

Other Considerations

Finally, the Board notes that neither the Veteran not his attorneys has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III.  Earlier Effective Date for a TDIU

A TDIU claim is one for increased compensation, and the effective date rules for increased compensation therefore apply.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009); Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award for increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sep. 23, 1998).

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As indicated above, the RO awarded a TDIU from June 26, 1998, and the Veteran seeks an earlier effective date of January 25, 1998.  See April 2016 brief; August 2017 brief.

The record shows that service connection is currently in effect for an acquired psychiatric disorder.  The Veteran has been in receipt of a 70 percent rating since June 26, 1998.

The date of the Veteran's TDIU claim is April 12, 2013, the day on which VA received his TDIU application at issue here.  There are no prior, unadjudicated claims, formal or informal, for a TDIU.  The Board finds that, although the TDIU claim was not filed until April 12, 2013, the RO granted a TDIU as of June 26, 1998, which is the date the Veteran met the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  Under the applicable laws and regulations, an earlier effective date cannot be assigned on a schedular basis.

However, the Veteran's attorney contends that a TDIU is warranted as of January 25, 1998, on an extraschedular basis.  See August 2017 brief.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board itself cannot assign an extraschedular rating in the first instance; the Board's consideration is limited to whether to refer the case to the Director of the Compensation Service for an extraschedular evaluation.  See 38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (Board may not assign a TDIU in the first instance when the schedular requirements of 38 C.F.R. § 4.16(a) are not met).  However, in this case, the issue of entitlement to a TDIU on an extraschedular basis was referred to the Director of the Compensation Service, and denied.

While entitlement to an extraschedular disability rating under 38 C.F.R. § 3.321(b)(1), and entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), are similar, they are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  A TDIU on an extraschedular basis merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disability or disabilities.  See VAOPGCPREC 6-96.

In his April 2013 VA Form 21-8940, the Veteran contended that his service-connected PTSD prevented him from securing or following any substantially gainful occupation.  He reported that he worked as a surgical technician from 1987 to 1995, worked as a production worker (fly fishing rods) from 1995 to 1996, and as a contract surgical technician from 1997 to 1998.  He stated that his PTSD affected his full-time employment in April 1998; and that he last worked full-time and became too disabled to work on April 1, 1998.

SSA records include a July 1998 vocational report that reflects that he was a surgical technician from May 1982 to July 1997, and in January 1998; a production worker from May 1995 to July 1996; and in landscaping from June 1998 to June 1999.  He noted that he fractured his wrist in June 1997, which made him unemployable as an operating room technician.  He subsequently got a job in Portland in January 1998, but lost his job due to vertigo.  He was in a January 1998 MVA and continued to have problems, but was released to work in March 1998.  He became a landscaper in April 1998, but physically could not handle the work.  He stated that he was still having physical problems.  In his December 1998 Reconsideration Disability Report, the Veteran stated that his employment as a pizza delivery driver was terminated on August 31, 1998, as he "scared" his co-workers.  In February 1999, SSA determined that the Veteran was disabled as of January 25, 1998, due to a diagnosis of affective (mood) disorder.

A January 1998 VA treatment record reflects that the Veteran had one-half year of college education and received technical training as an emergency medical technician.  He reported that for two years he was a contract operating room technician.  He was employed as an operating room technician and worked about one week when he and his employer mutually agreed that he should resign due to his vertigo.  As such, he was currently unemployed, and the Veteran did not desire to return to work until he "was confident he could do his job."

A March 1998 VA treatment record reflects that the Veteran reported a number of physical complaints as a result of his January 1998 MVA, and stated that he may not be able to work because of them.

A May 1998 VA treatment record reflects that the Veteran desired a letter stating that he was safe to return to work after a January 1998 MVA.  He was an operating room technician who had not worked since the accident, but was eager to return to work.  He stated that he did not feel mentally safe to return to patient care, but was willing to work in central supplies.  He noted that he had interviews at several hospitals and requested a letter stating that he was safe to return to work.  He was assessed with bipolar disorder and depression.

A June 1998 VA treatment record reflects that the Veteran reported doing fairly well after his January 1998 MVA until he started work about a week and a half ago.  He did light yard work and used a power mower, although he did not have to push and did not do heavy lifting.

A June 1998 VA treatment record reflects that the Veteran was in a MVA in January 1998 and had multiple injuries.  He was unable to return to work and was unemployed.

A July 1998 administrative decision by the State of Oregon, Employment Department found that the Veteran was employed doing lawn and ground maintenance from June 1, 1998, to June 12, 1998; but that he voluntary left his employment with good cause, specifically due to his physical inability to handle the job due to a prior injury.

An August 1998 VA social industrial survey reflects the Veteran's reports of being diagnosed with bipolar disorder around 1983 or 1984, at which time he was very aggressive with a lot of rage.  The Veteran acknowledged that his mood swings could cause problems and scared people.  He stated that he had worked for eight or nine years as an operating room technician, but ran into problems towards the end of his employment.  Specifically, he stated that he hit a window and told a coworker to "shut up," that he had an altercation with a human resources worker, that he quit briefly before returning to work, that he had a conflict over an operating room instrument where he shoved someone and yelled, and that he was allowed to resign in 1995.  Subsequently, he "dealt fly rods for awhile," but started doing short-time assignments as a contract operating room technician through July 1997, when he broke his wrist in a motorcycle accident and could no longer work due to his cast.  After moving, he worked at a VA hospital for a week before he became unable to work due to a number of physical injuries after a MVA in January 1998.  He reported that he tried mowing lawns recently, but was unable to due to the physical pain and strain.  He currently worked as a pizza delivery man and dishwasher for 25 hours a week, which he found to be difficult physically and emotionally as he had very low stamina and physical strength, and a lot of pain.  He stated that he raged and yelled a lot, and did things that he could not recall.  The VA examiner found that the Veteran's industrial and social impairment appeared to be at least moderate towards significant.

At an April 2007 Travel Board hearing, the Veteran contended that he was able to obtain employment, but not necessarily maintain it.  He stated that he did temporary contract work, but was unable to work since his MVA.  He noted that he was working for his cousin in a protected environment making $8,000 a year.

A November 2013 letter from M.L.C., a private psychiatrist, stated that after 1998 the Veteran was "clearly unable to handle any of the stressors of an occupational environment and although he continued to attempt to work he was completely unsuccessful and not able to maintain any meaningful or gainful employment."  He noted that the Veteran worked with family members in a protected setting where he did not have the responsibilities, commitment, or need to engage in a true occupational fashion.

As reflected above, the evidence of record shows that the Veteran reported multiple factors that resulted in termination from employment, as well as difficulty maintaining employment.  Despite the Veteran's contention that he is unable to obtain and maintain gainful employment due to his service-connected acquired psychiatric disorder, the evidence includes a March 1998 VA treatment record reflecting his inability to work due to a number of physical complaints resulting from his January 1998 MVA.  Additionally, a July 1998 vocational report reflects that the Veteran became unemployable as an operating room technician in June 1997 when he fractured his wrist, that he lost his job in Portland in January 1998 due to vertigo, and that he became a landscaper in April 1998 but physically could not handle the work.  He did not report his psychiatric disorder as the reason for any unemployability until August 31, 1998, when he was terminated as a pizza delivery driver because he "scared" his coworkers.  As a result, the State of Oregon, Employment Department, found that the Veteran voluntarily left his employment of doing lawn and ground maintenance in June 1998 specifically due to his physical inability to handle the job due to a prior injury.  In fact, despite the Veteran's psychiatric symptoms, the Veteran himself repeatedly stated that his fractured wrist, vertigo, and eventually the January 1998 MVA led to his inability to work.  As such, while there is evidence of psychiatric symptoms which affected his industrial/occupational functioning, the weight of the evidence based on the Veteran's own contemporaneous reports and statements reflect that he was unable to work from January 1998 due to residuals from a MVA, which caused a number of physical problems, and not due to the severity of his psychiatric symptoms.

Accordingly, the Board finds that the evidence of record does not warrant an earlier effective date for a TDIU on an extraschedular basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to an initial rating in excess of 10 percent from November 5, 1984, to February 2, 1988, for an acquired psychiatric disorder is denied.

Entitlement to a rating in excess of 30 percent from February 3, 1988, to November 25, 1995, for an acquired psychiatric disorder is denied.

Entitlement to a rating in excess of 30 percent from January 1, 1996, to June 25, 1998, for an acquired psychiatric disorder is denied.

The appeal regarding a disability rating in excess of 70 percent for an acquired psychiatric disorder from June 26, 1998 to October 3, 2004, is dismissed.

Entitlement to an effective date prior to June 26, 1998, for the grant of a TDIU is denied.




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


